Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 1, applicant has canceled the claim and rendered the arguments moot. Accordingly, claims 3-9 and 12-18 are allowable, as indicated in the 10/14/20 office action. With regards to claim 3, applicant has made the claim independent and incorporated the allowable subject matter. With regards to claim 12, applicant has made the claim independent and incorporated the allowable subject matter, similar to that of claim 3. With regards to similar claims 3 and 12, [Dl, [Section 27.1 & 27.5]] D1 teaches rendering a mask to a separate texture or alpha channel of the color buffer and use the mask to determine what pixels should be blurred as a post processing step. D3 [Effect Based Scene Manipulation for Multimodal VR Systems], [P1, Section 5.1] P1 teaches the object based case, wherein an identification number is assigned to all objects that have a post-processing effects assigned. This number is used to mask the object in the stenciled buffer during the rendering of the scene into a texture. The prior art of record, either alone or in combination, does not teach all the limitations of claims 3 and 12. Accordingly, claims 3 and 12 along with their respective dependents are allowable. 
< Remainder of Page Left Intentionally Blank >

Allowable Subject Matter
Claims 3-9 and 12-18 are allowed. The following is an examiner’s statement of reasons for allowance: With regards to similar claims 3 and 12, [Dl, [Section 27.1 & 27.5]] D1 teaches rendering a mask to a separate texture or alpha channel of the color buffer and use the mask to determine what pixels should be blurred as a post processing step. D3 [Effect Based Scene Manipulation for Multimodal VR Systems], [P1, Section 5.1] P1 teaches the object based case, wherein an identification number is assigned to all objects that have a post-processing effects assigned. This number is used to mask the object in the stenciled buffer during the rendering of the scene into a texture. The prior art of record, either alone or in combination, does not teach all the limitations of claims 3 and 12. Accordingly, claims 3-9 and 12-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
< Remainder of Page Left Intentionally Blank >


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661